Judgment — That the defendant did not assume and promise. There was no dispute in this case about any of the facts — the whole question was respecting the operation of law upon the facts. In suits brought against administrators, etc. in right of the deceased, the first point to be decided is, Did [the deceased owe? Is the demand just as to him? This being decided in favor of the plaintiff, it does not follow, that the administrator, etc. is or ought to be liable to pay it out of his own estate. This is a very different question from the first, and every administrator, etc. ought to have an opportunity to be heard upon both, distinctly and without embarrassment, according to the settled established forms of proceeding in ¡such cases; which cannot be altered for the better.